Title: From Louisa Catherine Johnson Adams to John Adams, 29 May 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					 
					Washington 29 May 1823
				
				I was very much hurt at the tone of your Letter yesterday my Dear John which could only be accounted for by the sourness and irritation which the late unpleasant events at Cambridge have produced upon your feelings and general character—You are too susceptible and misconceive the meaning of even your best friends still worse of a Mother who has ever shewn you the utmost kindness and tenderness—When I wrote to you I asked your father what I should answer and he willing to flatter himself concerning his fathers situation and clinging to hope attributed your fears to the natural agitation and trouble which your own difficulties had created naturally believing likewise that some one or other of his connections would have given information of such deep interest—If my company could afford him any pleasure I would with great pleasure go on although I candidly confess I could not leave your father long as he really suffered from my absence last Summer and we fear it will be sickly here during the Summer—Your father has written you a very kind Letter and stated the reasons why he did not write earlier—We still hope that you will return to College, and as faults are acknowledged on both sides neither can scruple to make concessions and thus you will still obtain those distinctions I trust which your application and exertions entitled you to expect—Johnson and George are perfectly crazy about the race and it is rumoured in Town that Eclipse has won—It is a terrible thing that they should mix local jealousies with their sport for I fear much harm may result from passions and feelings thus excited Mary is on a visit to Mrs. Decatur and George’s arm is getting better slowly but it will be some Months before it is strait—We are all as dull as possible and very anxious to learn that you are all better as well as your Mother
				
					L. C. A—
				
				
			